PER CURIAM.
The sentence under review, which was imposed upon probation revocation, is here*261by affirmed. We are unable to discern whether appellant served any time in jail pursuant to his sentence on the second count of grand theft. If he served any time in addition to the year served on the first count, appellant should receive credit to be deducted from his current four-year sentence. The cause is accordingly remanded for the trial judge to determine whether appellant actually served any jail time pursuant to the split sentence given for the second count of grand theft. Any credit given the appellant must be for a specific period of time and shall be provided for in the sentence, Section 921.161(1), Florida Statutes (1979).
Affirmed in part, and remanded for appropriate action consistent with this opinion.
SHAW, WENTWORTH and THOMPSON, JJ., concur.